Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00007-CV

         WOODLAKE MANAGEMENT SERVICES L.L.C., John Augustin Butuza,
                            Appellants

                                                v.

RICHARD J. BONJORNO AND JUDY C. BONJORNO REVOCABLE TRUST, DATED
                   JUNE 9, 1983 and Richard Bonjorno,
                               Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2007-CI-13311
                          Honorable Laura Salinas, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        We GRANT appellants’ Motion for Rehearing and withdraw our opinion and judgment of
September 18, 2013. In accordance with this court’s opinion of this date, the judgment of the trial
court is REVERSED and judgment is RENDERED that appellees take nothing. The cause is
REMANDED for consideration of the amount of attorney’s fees to which appellants are entitled.

       It is ORDERED that appellants recover costs of this appeal from appellees.

       SIGNED January 8, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice